DETAILED ACTION
	Applicant's response, filed 9 September 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and examined herein.
	
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
	The Information Disclosure Statement filed 18 August 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.
Terminal Disclaimer
The terminal disclaimer filed on 9 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,532,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
	The objection to the disclosure is hereby withdrawn in view of the amendments submitted 9 September 2022 herein.

Claim Objections
	The outstanding claim objections are withdrawn in view of the amendments submitted in the response filed 9 September 2022 herein.

Claim Rejections - 35 USC § 112
	The outstanding claim rejections under 35 USC 112(b) are withdrawn in view of the amendments submitted in the response filed 9 September 2022 herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The instant rejection is maintained from the previous Office Action.  Any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of making an immunotherapeutic composition.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “comparing omics data for tumor cells in a first location in a patient to omics data for tumor cells in a second location in the patient…”; “determining…and HLA type of the patient”; “calculating for the neoepitopes respective binding affinities…”; [s]electing high-affinity neoepitopes…”; “selecting…target neoepitopes…”; and “generating an immunotherapeutic composition…”
	Claim 5: “confirming expression of the neoepitopes…”
	Steps of dependent claims 2-4 and 6-16 are directed to further limit the judicial exceptions as recited in claim 1.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation.  There are no specifics as to the methodology involved in “comparing” beyond the ability of a person to visually assess provided data and make a “comparison”.  The same is true of the steps directed to “determining”; “selecting” and “generating” where under the BRI, one could simply, for example, perform said actions with pen and paper.  Steps directed to “calculating” are those that can be performed using mathematical functions.  It is noted that the step of “generating” is interpreted as being performed in silico (done as data generation) as is supported in the Specification at [0057].  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims do not any additional elements and thus, are not said to include steps that provide integration of an “additional element” into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instantly rejected claims (1-16), the claims fail to recite additional elements and thus do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Claims 17-20:  With respect to subject matter eligibility under 35 USC 101, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published 7 January 2019 (FR Vol. 84, No. 4, 2019 at 50), as pertain to claims 17-20, the steps of “administering to a patient in need thereof the immunotherapeutic composition” (claim 17 and those dependent therefrom) include specific steps that include integration of judicially recognized exceptions into practical applications by way of “administering” a specific compound (the generated immunotherapeutic composition, as in claim 1).  See Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018).

Response to Applicant’s Arguments
	1.  Applicant states that “the methods of the claims cannot be performed in the human mind, or by human using a pen and paper, and thus the claims are not reciting mental processes”.  Applicant further includes that “part one of the claim involves comparing omics data ‘wherein the omics data comprise while genome DNA sequencing data or exome DNA sequencing data’ [and that] because the whole genome contains approximately three billion base pairs, and the human exome contain approximately thirty million base pairs, this claim does not contain limitations that can practically be performed in the human mind”.
	It is respectfully submitted that this is not persuasive.  First, the instant claims do not limit the sequencing data to consist of the entire whole human genome or the entire whole human exome.  Rather, the language is wherein the data comprise whole genome sequencing data or exome data.  There are no qualifications on the quantity of which make up the genome data, thus the data could comprise simply portions of whole genome or exome.  If, however, the claim were limited to comprise or consist of the entire whole human genome or the entire whole human exome, the arguments would still not be persuasive.  The first step of “comparing omics data” from whole genome or exome data, if it were limited to the entire human genome or exome, would then be a step whereby it may be considered “in addition” to a judicial exception because the step would not necessarily be able to be performed via a human mind.  However, the process of “comparing” the human genome between a tumor cell and a control cell sample, is a process that is then one of data gathering by which is considered an extra solution activity and not a step which would provide either a practical application or a step that would provide an inventive concept therein.  The step of “comparing” would then be one that is further well-known, routine and conventional in the art of assessing epitopes for cancer treatments.  See, for example the prior art to Hacohen (cited in the Office Action of 9 June 2022 at page 10) and the prior art to Carreno et al. (cited in the Office Action dated 9 June 2022 at page 10 to page 11) whereby human genome samples are assessed between tumor and control sample to identify neoantigens.  As such, said steps are not inventive, assuming they would be directed to using the entire human genome or entire human exome).  
	2.  Applicant states that the instant claims are analogous to those in RCT v. Microsoft (627 F.3d 859, 868 (2010) in that claim 1 involves “comparing data using computer technology in a manner that cannot be performed by the human mind”.  Applicant further avers that “Applicant’s computer technology will comb through every base pair of a subject’s entire genome or exome, filter that data against matched normal omics data, and make comparisons to identify which respective DNA sequences encode neoepitopes”.
	It is respectfully submitted that this is not persuasive, for the reasons stated above. Further, the claims in RCT v. Microsoft explicitly included steps that tied the judicial exception (blue noise mask algorithm) to the computer and thus required said computer to operate such that an image was transformed by operation of said algorithm.  Further claims that recited judicial exceptions reciting an equation (Arrhenius equation in particular) in Diamond v. Diehr provided that the algorithm was tied to the computer such that the computer caused the rubber press to open at a certain temperature.  As such, the machine was changed by the application of the judicial exception.  Said applications are not provided by the instant claims.
	As such, the claims remain ineligible under 35 USC 101.
 
Double Patenting
	The outstanding rejections under Double Patenting are withdrawn in view of the Terminal Disclaimer (see above) filed 9 September 2022.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671